Title: [Diary entry: 15 October 1788]
From: Washington, George
To: 

Wednesday 15th. Thermometer at 60 in the morning—65 at Noon and 63 at Night. Morning clear and calm. Visited all the Plantations. In the Neck—the Mowers having cut down all the Pease (in broad Cast) in field No. 8 were employed in cuttg. down the grass and Weeds where the flax grew in order that it might be spread and rot. The Hoe People were digging Potatoes, chopping in Rye and wd. go to getting the Pease from field No. 8 in order that Wheat might be sowed therein. Seven plows and two harrows were employed in putting in Rye. The Muddy hole people were employed with their Plows at D.R. as usual. At Dogue run—Four Plows were breaking up field No. 3 and three others were plowing in Wheat, but finding more plows necessary for the latter purpose two from the former were added. All the others were digging Potatoes—of which, between the Easternmost and Westernmost Carrot rows came 198½ Bushels from 34 Rows. At Frenchs—about 1 Oclock—the last of the blades were pulled and some of the Pease ground in field No. 6 got in order for plowing in Wheat. At the Ferry—5 plows were at work and would by Night compleat breaking up field No. 3. The other hands were at Work at Frenchs. Colo. Carrington and Mr. Robt. Purviance of Baltimore, and Mrs. Jenifer and Miss Wagener came here to dinner and stayed all Night.